Title: From George Washington to John Eager Howard, 30 April 1797
From: Washington, George
To: Howard, John Eager

 

Dear Sir,
Mount Vernon 30th Apl 1797

Not sending to the Post office in Alexandria with the regularity I used to do (while I was in the discharge of public duties) I did not receive your favor of the 10th instant so soon as I should otherwise have done; & is the reason why the acknowledgment of it has been delayed.
I thank you for making the enquiries relative to the Cattle of Mr Gough, wch you have taken the trouble to detail; but thinking 200 dollars too much for a bull calf of nine months old, I shall decline purchasing the one he has for Sale; If however upon consulting my present manager (who is a very good judge of Cattle)he should think a calf of this Spring an acquisition at a hundred dollars, it is probable I may give you the trouble of receiving another letter from me on this subject. My best respects in which Mrs Washington joins, are offered to Mrs Howard & I am—Dear Sir—Yr Obedt Hble Ser.

Go: Washington

